Citation Nr: 1116995	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  06-37 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right wrist arthritis.

2.  Whether new and material evidence has been received to reopen a claim for service connection for memory loss and dizziness.

3.  Whether new and material evidence has been received to reopen a claim for service connection for five indented grooves of the skull.

4.  Whether new and material evidence has been received to reopen a claim for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the right wrist as caused by VA surgery in September 1992.   

5.  Whether new and material evidence has been received to reopen a claim for service connection for post-operative ganglion of the face, and, if so, whether service connection is warranted.  


6.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus, and, if so, whether service connection is warranted.  

7.  Whether new and material evidence has been received to reopen a claim for service connection for headaches, and, if so, whether service connection is warranted.

8.  Entitlement to service connection for chest pains. 

9.  Entitlement to service connection for scratchy throat.

10.  Entitlement to service connection for ear aches.

11.  Entitlement to a disability rating greater than 20 percent for post-operative residuals of a right ankle fracture.  

12.  Entitlement to a disability rating greater than 10 percent for allergic rhinitis, hay fever, and sinusitis.  

13.  Entitlement to a disability rating greater than 50 percent for vitiligo and pseudofolliculitis barbae.  

14.  Entitlement to a disability rating greater than 0 percent for tinea pedis.

15.  Entitlement to a disability rating greater than 0 percent for hepatitis B residuals. 

16.  Entitlement to an initial disability rating greater than 10 percent for major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from September 1976 to February 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2004, March 2005, April 2007, and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

As support for his claim, the Veteran initially testified at a hearing before RO personnel in November 2008.  In addition, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in September 2010.  Transcripts of both hearings are associated with the claims folder.  

During the September 2010 videoconference hearing, the Veteran withdrew from the appeal the issues of service connection for right ankle rheumatoid arthritis, service connection for refractive error, service connection for eczema, service connection for chronic muscle aches and pains, service connection for fatigue, service connection for asthma and emphysema, service connection for alcohol abuse, and service connection for Crohn's disease.  See 38 C.F.R. § 20.204(b) (2010).  Therefore, these matters are not currently before the Board.     

The Board will go ahead and adjudicate all of the claims at issue.  However, after reopening the tinnitus and ganglion of the face claims on the basis of new and material evidence, the Board is remanding the issues of service connection for tinnitus and post-operative ganglion of the face to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  


FINDINGS OF FACT

1.  With regard to right wrist arthritis, the Board denied service connection for a right wrist disorder in a December 1988 Board decision and properly notified the Veteran of that decision.  

2.  With regard to right wrist arthritis, the additional evidence received since the December 1988 Board decision, although new, does not relate to an unestablished fact necessary to substantiate this claim, and does not raise a reasonable possibility of substantiating the claim.

3.  With regard to memory loss and dizziness, the RO denied service connection for memory loss and dizziness in a July 2005 rating decision.  Although notified of the denial, the Veteran did not initiate an appeal.  

4.  With regard to memory loss and dizziness, the additional evidence received since the July 2005 rating decision, although new, does not relate to an unestablished fact necessary to substantiate this claim, and does not raise a reasonable possibility of substantiating the claim.

5.  With regard to five indented grooves of the skull, the RO denied service connection for five indented grooves of the skull in a July 2005 rating decision.  Although notified of the denial, the Veteran did not initiate an appeal.  

6.  With regard to five indented grooves of the skull, the additional evidence received since the July 2005 rating decision, although new, does not relate to an unestablished fact necessary to substantiate this claim, and does not raise a reasonable possibility of substantiating the claim.

7.  With regard to the section 1151 claim for additional disability of the right wrist, the RO denied the Veteran's section 1151 claim in an April 1999 rating decision.  Although the Veteran submitted a Notice of Disagreement with that decision, he did not perfect an appeal to the Board because he withdrew his section 1151 claim in a December 2001 statement.  

8.  With regard to the section 1151 claim, the additional evidence received since the April 1999 rating decision is either cumulative or redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the section 1151 claim, and does not raise a reasonable possibility of substantiating the section 1151 claim.  

9.  With regard to post-operative ganglion of the face, the RO denied service connection for post-operative ganglion of the face in an April 1999 rating decision.  Although the Veteran submitted a Notice of Disagreement with that decision, he did not perfect an appeal to the Board because he withdrew his appeal in a December 2001 statement.  

10.  With regard to post-operative ganglion of the face, September 2010 videoconference testimony received since the April 1999 rating decision is new, relevant, and raises a reasonable possibility of substantiating the post-operative ganglion of the face claim.

11.  With regard to tinnitus, the RO denied service connection for tinnitus in an April 1999 rating decision.  Although the Veteran submitted a Notice of Disagreement with that decision, he did not perfect an appeal to the Board because he withdrew his appeal in a December 2001 statement.  

12.  With regard to tinnitus, evidence received since the April 1999 rating decision is new, relevant, and raises a reasonable possibility of substantiating the tinnitus claim.

13.  With regard to headaches, the RO denied service connection for headaches in an April 1999 rating decision.  Although the Veteran submitted a Notice of Disagreement with that decision, he did not perfect an appeal to the Board because he withdrew his appeal in a December 2001 statement.  

14.  With regard to headaches, evidence received since the April 1999 rating decision is new, relevant, and raises a reasonable possibility of substantiating the headaches claim.

15.  With regard to headaches, there is competent evidence showing that the Veteran has a chronic migraine headache disorder that began during military service.

16.  With regard to chest pain, chest pain in itself is not a disease or injury that may be considered a disability for VA compensation purposes.  There is also no probative evidence of a specific, current disability attributable to symptoms of chest pain.  
 
17.  With regard to a scratchy throat, a scratchy throat in itself is not a disease or injury that may be considered a disability for VA compensation purposes.  Medical evidence of record confirms that the Veteran's scratchy throat is merely a symptom of his already service-connected sinusitis / rhinitis disorder.  

18.  With regard to ear aches, the Veteran's service treatment records (STRs) are negative for ear aches during service, and there is no medical opinion linking the Veteran's current ear disorders and his period of active military service.  In addition, the Veteran's lay assertions regarding continuity of symptomatology are not probative or credible in light of other evidence of record.

19.  The Veteran's post-operative residuals of a right ankle fracture, presents "marked" limitation of motion when considering pain and other functional loss;  there is no evidence of ankylosis.   

20.  The Veteran's allergic rhinitis, hay fever, and sinusitis disability does not cause nasal polyps accompanying the allergic rhinitis or three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

21.  The Veteran's vitiligo and pseudofolliculitis barbae affect more than 40 percent of the entire body or more than 40 percent of exposed areas, throughout the entire appeal, allowing for a higher rating.  Photographs taken in 2004 and 2009 fully support this fact.  

22.  The Veteran's tinea pedis generally requires the use of skin creams to treat recurrent fungal infections on his feet and toenails.  There is also evidence that at times for his feet the Veteran has had intermittent systemic therapy, such as corticosteroids / other immunosuppressive drugs, for a total duration of less than six weeks during a yearly period, which allows for a higher rating.   

23.  The Veteran's hepatitis B is manifested by intermittent nausea, which allows for a higher rating.  At times his liver enzyme tests have also been abnormal; however, the evidence does not demonstrate hepatitis B with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during a yearly period.  In fact, it was noted the Veteran has no incapacitating episodes due to hepatitis B. 

24.  The Veteran's depression is manifested by such symptoms as auditory and visual hallucinations, constant depressed mood, an instance of domestic violence, moderate to severe impairment in psychosocial / functional status, memory impairment, occasional suicide ideation with no attempts, anxiety, and rambling thought processes.  This allows for a higher rating.  Although it causes occupational and social impairment with deficiencies in most areas, it causes neither "total" occupational nor "total" social impairment, nor most of the symptoms which would be illustrative of a 100 percent rating.   


CONCLUSIONS OF LAW

1.  With regard to right wrist arthritis, the December 1988 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104 (2010).

2.  New and material evidence has not been received since the December 1988 Board decision to reopen the claim for service connection for right wrist arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  With regard to memory loss and dizziness, the July 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2010).

4.  New and material evidence has not been received since the July 2005 rating decision to reopen the claim for service connection for memory loss and dizziness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  With regard to five indented grooves of the skull, the July 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2010).

6.  New and material evidence has not been received since the July 2005 rating decision to reopen the claim for service connection for five indented grooves of the skull.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

7.  With regard to the section 1151 claim for additional disability of the right wrist, the April 1999 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d); 20.200, 20.201, 20.202, 20.204(c), 20.302, 20.1103 (2010).   

8.  New and material evidence has not been received since the April 1999 rating decision to reopen the section 1151 claim for additional disability of the right wrist.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

9.  With regard to post-operative ganglion of the face, the April 1999 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d); 20.200, 20.201, 20.202, 20.204(c), 20.302, 20.1103 (2010).    

10.  New and material evidence has been submitted since the last prior, final denial of the post-operative ganglion of the face claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

11.  With regard to tinnitus, the April 1999 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d); 20.200, 20.201, 20.202, 20.204(c), 20.302, 20.1103 (2010).    

12.  New and material evidence has been submitted since the last prior, final denial of the tinnitus claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

13.  With regard to headaches, the April 1999 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d); 20.200, 20.201, 20.202, 20.204(c), 20.302, 20.1103 (2010).    

14.  New and material evidence has been submitted since the last prior, final denial of the headaches claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

15.  The Veteran has a chronic migraine headache disorder that was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

16.  A chest pain disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010). 

17.  A scratchy throat associated with the Veteran's service-connected sinusitis / allergic rhinitis disorder may not be considered a separate disability for VA compensation purposes.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 4.14 (2010).

18.  Ear aches were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

19.  The criteria for a disability higher than 20 percent for post-operative residuals of a right ankle fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5271 (2010).

20.  The criteria for a disability higher than 10 percent for allergic rhinitis, hay fever, and sinusitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.97, Diagnostic Codes 6510, 6522 (2010).

21.  The criteria for a disability rating of 60 percent, but no greater, for vitiligo and pseudofolliculitis barbae are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Codes 7800, 7899-7806, 7813 (2008); 4.118, Diagnostic Codes 7899-7806, 7814 (2002).  

22.  The criteria for a disability rating of 10 percent, but no greater, for tinea pedis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Codes 7899-7806, 7813 (2008); 4.118, Diagnostic Codes 7899-7806 (2002).  

23.  The criteria for a disability rating of 10 percent, but no greater, for hepatitis B residuals are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.113, 4.114, Diagnostic Code 7345 (2010).

24.  The criteria for an initial disability rating of 70 percent, but no greater, for depression are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9434 (2010).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in May 2003, August 2004 (two letters), March 2005, March 2006, November 2006, April 2008, July 2008, August 2008, December 2008, and January 2009.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his new and material evidence, service connection (on a direct and secondary basis), section 1151, and increased rating claims; (2) informing him about the information and evidence the VA would seek to provide; (3) and informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2006, November 2006, April 2008, December 2008, and January 2009 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In addition, with regard to the new and material evidence claims, the May 2003, August 2004, March 2005, November 2006, and April 2008 VCAA notice letters were compliant with the recent U.S. Court of Appeals for Veterans Claims (Court) decision in Kent v. Nicholson, 20 Vet. App. 1, 10-11 (2006).  

Finally, the August 2008 VCAA notice letter also advised the Veteran of the additional notice requirements for increased rating claims as to his skin and hepatitis B issues.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated).  In other words, a VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required.  In this regard, the August 2008 letter advised the Veteran of both the generic and specific evidentiary and legal criteria necessary to substantiate a higher rating for his skin and hepatitis B conditions.  For the other increased rating claims at issue, the May 2003, August 2004, March 2005, November 2006, and April 2008 Dingess notice letters also provided a similar type of notice.  

In short, the Veteran has received all required notice in this case, such that there is no error in the content of VCAA notice.    

With regard to the timing of notice, VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 Vet. App. at 120 (2004).  In the present case, the Board sees the RO did not provide the Veteran with all VCAA notice prior to the June 2004, March 2005, April 2007, and October 2009 adverse determinations on appeal.  But in Pelegrini II, the Court also clarified that in these situations VA does not have to vitiate that decision and start the whole adjudicatory process anew, as if that decision was never made.  Id.  Rather, VA need only ensure the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claims, such that he is still provided proper due process.  In other words, he must be given an opportunity to participate effectively in the processing of his claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that a Statement of the Case (SOC) or Supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  In fact, as a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by readjudication, to include a SOC or SSOC.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice defect by issuing all additional VCAA notice letters prior to readjudicating the case by way of the October 2009 SSOC and May 2010 SOC.  Therefore, because VA cured the timing error and because the claimant did not challenge the sufficiency of the notice, the Board has not erred in finding that VA complied with its duty to notify.  Stated another way, VA's issuance of an additional SSOC following the VCAA notice letters cured the timing error.  In essence, the timing defect in the notice has been rectified, such that there is no prejudicial error in the timing of VCAA notice.  Prickett, 20 Vet. App. at 376.  As such, the Board concludes prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

With respect to the duty to assist, the RO has secured the Veteran's STRs, VA outpatient and inpatient treatment records, and relevant VA examinations and opinions.  For the increased rating claims, the Veteran underwent recent VA examinations in 2008 and 2009 to rate the severity of his service-connected conditions.  38 C.F.R. § 3.327; Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).     

According to a September 2001 VA psychiatric examination, December 2001 RO hearing testimony at page 7, and VA back and hepatitis B examinations dated in September 2008, the Veteran indicated he is receiving Social Security Administration (SSA) disability benefits since the early 1990s.  VA has a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  VA's duty to assist includes the responsibility to obtain any "relevant" records from the SSA.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  VA must make as many requests as necessary to obtain "relevant" SSA records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  However, in the present case, the Veteran clearly stated at VA back and hepatitis B examinations dated in September 2008 that SSA disability benefits are related to his service-connected connected back disability, which is not presently on appeal.  There is no evidence or allegation that he is receiving SSA disability benefits due to any of the disorders on appeal.  

In this respect, the Federal Circuit recently held that under the duty to assist provisions of 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(c), VA is only required to obtain disability records from the SSA if VA determines, without review of the actual records, that there is a reasonable possibility that such records are "relevant" to the Veteran's claim for VA disability compensation.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  The Federal Circuit added that "relevant" records for the purpose of section 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Id. at 1321.  The Federal Circuit in Golz noted that the VA need not obtain SSA records in every case in order to rule out their relevance.  Id. at 1323.  The Federal Circuit's reasoning in Golz is controlling here.  In the present case, any SSA records pertaining to his back condition could not alter the ultimate disposition of the other claims being denied.  In essence, further efforts to obtain these SSA records are clearly not warranted, as they would provide no reasonable possibility of substantiating the claim on appeal.  38 U.S.C.A. § 5103A(a)(2).  

The Board acknowledges that no VA examination with opinion was conducted for his new and material evidence claims.  However, the duty to provide a VA examination and opinion only apply once there is new and material evidence to reopen the previously denied claim.  See 38 C.F.R. § 3.159(c)(4)(C)(iii); Paralyzed Veterans of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).  Here, the Board finds there is no new and material evidence to reopen a number of his service connection claims; hence, a remand for a VA examination with opinion is not warranted for those claims.  

The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's ear aches, scratchy throat, and chest pain service connection claims.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Under McLendon, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

However, the standards of McLendon are not met in this case.  STRs do not reflect treatment for ear aches, a scratchy throat disorder, or chest pain in service.  As to the scratchy throat, the Veteran is also already service-connected for sinusitis and rhinitis.  Further, there is neither medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, nor credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  Neither is present here.  Notably, there are very detailed VA treatment records in the claims folder dated from the late 1980s.  But these VA treatment records dated from the 1980s to the present are negative for ear problems until the 2000s, negative for a separate scratchy throat disorder, and negative for a disorder involving chest pain.  None of these records reveal continuous symptomatology for these disorders since discharge in 1986, yet the Veteran has received medical treatment for many other health problems.  These records in no way support the Veteran's lay assertions at the videoconference hearing at pages 20 and 28 that tear gas during service induced these conditions.  In this regard, the Federal Circuit recently held that "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and the Veteran's mere conclusory generalized lay statement that service event or illness caused the claimant's current condition, such as in the present case, is insufficient to require the Secretary to provide a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

Overall, the Board is satisfied that all relevant evidence identified by the Veteran has been secured, and that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  

New and Material Evidence to Reopen the Right Wrist Arthritis Claim

The RO denied service connection for a right wrist condition in a March 1987 rating decision.  In a December 1988 Board decision, the Board confirmed this denial.  Unless the Chairman of the Board orders reconsideration, all decisions of the Board are final on the date stamped on the face of the decision.  38 C.F.R. 
§ 20.1100; see also 38 U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 1326 (Fed. Cir. 2004).  Because the Chairman did not order reconsideration, as to a right wrist disorder, the Board's December 1988 decision, which subsumes the prior RO decision, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104.  

The Veteran's claim to reopen service connection for right wrist arthritis was received in 2004.  Therefore, the amended regulations for new and material evidence are for application.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The Board previously denied service connection for a right wrist disorder in a December 1988 Board decision because it found that although the Veteran had residuals of a right wrist fracture that clearly and unmistakably preexisted service, it was not shown to have been aggravated during service.  STRs did not reflect complaints or findings as to the right wrist.  In other words, the Veteran's preexisting right wrist disorder did not permanently increase in severity during service.  

Evidence of record at the time of the December 1988 Board decision consisted of STRs, VA inpatient and outpatient treatment records, VA examinations; and various personal statements by the Veteran.  

Evidence received since the December 1988 Board decision consists of VA examinations, VA inpatient and outpatient treatment records, personal statements by the Veteran, RO and video hearing testimony, photographs, and private medical evidence.  

With respect to the additional evidence after the final December 1988 Board decision, the Board finds that, although this additional medical and lay evidence is "new" and, therefore, not cumulative or redundant of evidence on file at the time of the December 1988 Board decision, it nonetheless is not "material" within the meaning of 38 C.F.R. § 3.156(a).  

Specifically, much of the additional medical and lay evidence of record discusses other medical conditions that are not relevant to his right wrist issue.  In addition, VA inpatient and outpatient records and lay statements and hearing testimony that reveal complaints and treatment for right wrist arthritis do not support a finding that his preexisting right wrist disorder was increased in severity or was aggravated by military service beyond its natural progression.  These additional lay statements, treatment records, and VA examinations therefore do not relate to an unestablished fact necessary to substantiate the claim, and thus do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  It is important for the Veteran to understand that the fact he has a right wrist disorder is not in dispute.  Therefore, additional recent treatment for right wrist problems is not material regarding the issue of whether his preexisting right wrist disorder was aggravated during service. 

Accordingly, the Board finds no new and material evidence has been submitted to reopen the claim for service connection for right wrist arthritis.  The claim is not reopened.  38 U.S.C.A. § 5108.  Moreover, inasmuch as the Veteran has not fulfilled this threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

New and Material Evidence to Reopen the Memory Loss / Dizziness Claim

The RO originally denied service connection for memory loss and dizziness in a July 2005 rating decision.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2010).

The RO denied service connection for memory loss and dizziness in its July 2005 rating decision since the evidence of record did not establish a current diagnosis of a memory loss or dizziness disorder.  There was also insufficient evidence such a disorder was incurred or aggravated by service.     

The Veteran's claim to reopen service connection for memory loss and dizziness was received in 2006.  Therefore, the amended regulations for new and material evidence are for application.  See 66 Fed. Reg. at 45,620.  

Evidence of record at the time of the July 2005 rating decision consisted of STRs, VA inpatient and outpatient treatment records, VA examinations, photographs, private medical records, hearing testimony, and various personal statements by the Veteran.  

Evidence received since the July 2005 rating decision consists of VA examinations, VA inpatient and outpatient treatment records, personal statements by the Veteran, hearing testimony, and photographs. 

With respect to the additional evidence after the final July 2005 rating decision, the Board finds that, although this additional medical and lay evidence is "new" and, therefore, not cumulative or redundant of evidence on file at the time of the RO decision, it nonetheless is not "material" within the meaning of 38 C.F.R. § 3.156(a).  

Specifically, much of the additional medical and lay evidence of record discusses other medical conditions that are not relevant to his memory loss and dizziness issue.  In addition, VA inpatient and outpatient records and lay statements and hearing testimony do reveal the Veteran at times saying he fell on his head during service, implying that these falls caused a memory loss / dizziness disorder.  See videoconference testimony at pages 26-27.  However, there is no probative evidence of a current residual memory loss or dizziness disorder as a result of such falls.  These additional lay statements, treatment records, and VA examinations therefore do not relate to an unestablished fact necessary to substantiate the claim, and thus do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Board emphasizes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is now well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer, 3 Vet. App. at 225, the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  Simply stated, here, memory loss and dizziness are not diseases or injuries that may be considered a disability for VA compensation purposes; rather, they are symptoms.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Symptoms of memory loss and dizziness have at times been associated with the Veteran's service-connected psychiatric and sinusitis disorders.  See e.g., April 2009 VA psychological examination.  The Board emphasizes that the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  

Accordingly, the Board finds no new and material evidence has been submitted to reopen the claim for service connection for memory loss and dizziness.  The claim is not reopened.  38 U.S.C.A. § 5108.  Moreover, inasmuch as the Veteran has not fulfilled this threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

New and Material Evidence to Reopen the Five Indented Grooves of the Skull Claim

The RO originally denied service connection for five indented grooves of the skull in a July 2005 rating decision.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.

The RO denied service connection for five indented grooves of the skull in its July 2005 rating decision since there was insufficient evidence such a disorder was incurred or aggravated by service.       

The Veteran's claim to reopen service connection for five indented grooves of the skull was received in 2006.  Therefore, the amended regulations for new and material evidence are for application.  See 66 Fed. Reg. at 45,620.  

Evidence of record at the time of the July 2005 rating decision consisted of STRs, VA inpatient and outpatient treatment records, VA examinations, photographs, private medical records, hearing testimony, and various personal statements by the Veteran.  

Evidence received since the July 2005 rating decision consists of VA examinations, VA inpatient and outpatient treatment records, personal statements by the Veteran, hearing testimony, and photographs. 

With respect to the additional evidence after the final July 2005 rating decision, the Board finds that, although this additional medical and lay evidence is "new" and, therefore, not cumulative or redundant of evidence on file at the time of the RO decision, it nonetheless is not "material" within the meaning of 38 C.F.R. § 3.156(a).  

Specifically, much of the additional medical and lay evidence of record discusses other medical conditions that are not relevant to his five indented grooves of the skull issue.  In addition, VA inpatient and outpatient records and lay statements and hearing testimony do reveal the Veteran at times saying he fell on his head during service, implying that these falls caused a five indented grooves of the skull disorder.  See videoconference testimony at pages 26-27.  But the Veteran vacillated during this testimony, initially saying he did not hit his head during service, then saying he wasn't sure, then saying he did hit his head a few times.  He has also stated that he fell due to service-connected right ankle.  But for whatever reason, the Veteran failed to be consistent and specific as to how five grooves were indented into his skull.  In short, there is no probative evidence of how such a disorder was incurred in service.  No specific incident is discussed in any detail.  Further confusing matters, at various times during the appeal the Veteran has ambiguously conjectured that the five grooves in his head are the result of dental treatment, a stroke, or a back abnormality.  See September 2009 Veteran statement; November 2008 RO hearing testimony at page 4.  These inconsistent assertions make no practical sense.  These additional lay statements, treatment records, and VA examinations therefore do not relate to an unestablished fact necessary to substantiate the claim, and thus do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In summary, such inaccurate and inconsistent evidence cannot serve to reopen this claim.  

Accordingly, the Board finds no new and material evidence has been received to reopen the claim for service connection for five indented grooves of the skull.  The claim is not reopened.  38 U.S.C.A. § 5108.  Moreover, inasmuch as the Veteran has not fulfilled this threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

New and Material Evidence to Reopen the Section 1151 Claim

The RO denied the Veteran's section 1151 claim in an April 1999 rating decision.  Although the Veteran submitted a Notice of Disagreement (NOD) with that decision, he did not perfect his appeal of that claim by filing a timely Substantive Appeal (e.g., VA Form 9 or equivalent statement) after the RO sent him a November 2001 Statement of the Case (SOC).  That is, although the Veteran filed a December 2001 VA Form 9, he thereafter expressly withdrew his section 1151 claim in a later December 2001 statement.  Such a withdrawal of an appeal is deemed to be a withdrawal of the NOD and the Substantive Appeal as to all issues to which the withdrawal applies.  See 38 C.F.R. § 20.204(c) (2010).  Therefore, the April 1999 RO rating decision is final as to the section 1151 issue.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2010).   

For purposes of establishing entitlement to section 1151 benefits, a disability or death is a qualifying additional disability or qualifying death if the disability or death:

           (1) was not the result of the Veteran's willful misconduct; and
           
(2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was -

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.361(a)-(d) (2010).  

In the April 1999 rating decision and November 2001 SOC, the RO previously denied the Veteran's section 1151 claim because there was no evidence of "additional" right wrist disability that was the result of VA's September 1992 wrist surgery.  In fact, a May 1993 VA memorandum noted that the Chief of Surgery found that no additional right wrist disability resulted through accident or fault on the part of VA when it performed exploratory surgery in September 1992.  

The Veteran's claim to reopen his 1151 claim was received in 2004.  Therefore, the amended regulations for new and material evidence are for application.  See 66 Fed. Reg. at 45,620.  

Evidence of record at the time of the April 1999 rating decision consisted of STRs, VA inpatient and outpatient treatment records, VA examinations; and various personal statements by the Veteran.  

Evidence received since the April 1999 rating decision consists of VA examinations, VA inpatient and outpatient treatment records, personal statements by the Veteran, RO and video hearing testimony, photographs, and private medical evidence.  

The Board finds that the lay statements and testimony by the Veteran subsequent to the April 1999 rating decision are cumulative of evidence that was previously of record as to his section 1151 claim.  Specifically, the Veteran's statements and testimony merely repeat and summarize his contention that he has additional right wrist disability that is the result of his September 1992 VA surgery.  He once again has asserted that VA physicians were negligent and committed malpractice.  See September 2010 videoconference testimony at pages 23, 29-30.  Cumulative or redundant evidence is not new and material.  38 C.F.R. § 3.156(a).  In this regard, a lay statement which is cumulative of previous contentions that were considered by the decision maker at the time of the prior disallowance of the claim is not "new" evidence.  See e.g., Untalan v. Nicholson, 20 Vet. App. 467 (2006) (the presentation of new arguments based on evidence already of record as of the previous decision does not constitute new evidence); Bostain v. West, 11 Vet. App. 124, 127 (1998).  The Board is not required to reopen a claim solely based upon lay assertions from the Veteran or his representative.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
      
With respect to the remaining medical evidence, the Board finds that, although this additional medical evidence is "new" and, therefore, not cumulative or redundant of evidence on file at the time of the April 1999 rating decision, it nonetheless is not "material" within the meaning of 38 C.F.R. § 3.156(a).  

Specifically, much of the additional medical and lay evidence of record discusses other medical conditions that are not relevant to his right wrist issue.  In addition, VA inpatient and outpatient records and VA examinations do not reveal that he has additional right wrist disability that is the result of his September 1992 VA surgery.  Simply stated, VA treatment records that note right wrist arthritis and other right wrist symptoms do not support a finding that he has additional right wrist disability as the result of this September 1992 VA exploratory surgery.  Notably, in the present case, the Veteran already had residuals of a right wrist fracture that preexisted his service and preexisted his post-service September 1992 VA surgery on the right wrist.  Therefore, mere treatment and symptoms of a right wrist disorder do not provide sufficient evidence to reopen the section 1151 claim.  This evidence therefore does not relate to an unestablished fact necessary to substantiate the claim, and thus does not raise a reasonable possibility of substantiating the section 1151 claim.  38 C.F.R. § 3.156(a).     

Accordingly, the Board finds no new and material evidence has been submitted to reopen the section 1151 claim for the right wrist.  The claim is not reopened.  38 U.S.C.A. § 5108.  Moreover, inasmuch as the Veteran has not fulfilled this threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

New and Material Evidence to Reopen the Post-Operative Ganglion of the Face Claim

The RO denied service connection for post-operative ganglion of the face in an April 1999 rating decision.  Although the Veteran submitted a NOD with that decision, he did not perfect his appeal of that claim by filing a timely Substantive Appeal (e.g., VA Form 9 or equivalent statement) after the RO sent him a November 2001 SOC.  That is, although the Veteran filed a December 2001 VA Form 9, he thereafter expressly withdrew his ganglion of the face claim in a later December 2001 statement.  Such a withdrawal of an appeal is deemed to be a withdrawal of the NOD and the Substantive Appeal as to all issues to which the withdrawal applies.  See 38 C.F.R. § 20.204(c) (2010).  Therefore, the April 1999 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2010).   

In the April 1999 rating decision and November 2001 SOC, the RO previously denied the Veteran's ganglion of the face claim because the evidence then of record did not establish that this condition was treated during service.  There was only evidence of the disorder in the 1990s after discharge from service.  VA treatment records document that facial lesions and cysts were removed in 1993, 1997, and 1998, among other times post-service.  
  
The Veteran's claim to reopen his claim for service connection for post-operative ganglion of the face was received in 2004.  Therefore, the amended regulations for new and material evidence are for application.  See 66 Fed. Reg. at 45,620.  

Evidence of record at the time of the April 1999 rating decision consisted of STRs, VA inpatient and outpatient treatment records, VA examinations; and various personal statements by the Veteran.  

Evidence received since the April 1999 rating decision consists of VA examinations, VA inpatient and outpatient treatment records, personal statements by the Veteran, RO and video hearing testimony, photographs, and private medical evidence.  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last final April 1999 rating decision.  Specifically, the Veteran has recently alleged that his lesions, ganglion, cysts, and ulcers on the face developed post-service secondary to his service-connected vitiligo and pseudofolliculitis barbae.  He admitted his facial ganglion problems did not begin during service.  See September 2010 video hearing testimony at page 22.  Thus, the new evidence establishes an alternative method of establishing service connection on a secondary basis.  Presuming the credibility of this evidence, and applying the law with a broad and liberal interpretation, this hearing testimony relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  As new and material evidence has been received, the claim for service connection for post-operative ganglion of the face on a secondary basis only is reopened.  38 U.S.C.A. § 5108.    



New and Material Evidence to Reopen the Tinnitus Claim

The RO denied service connection for tinnitus in an April 1999 rating decision.  Although the Veteran submitted a NOD with that decision, he did not perfect his appeal of that claim by filing a timely Substantive Appeal (e.g., VA Form 9 or equivalent statement) after the RO sent him a November 2001 SOC.  That is, although the Veteran filed a December 2001 VA Form 9, he thereafter expressly withdrew his ganglion of the face claim in a later December 2001 statement.  Such a withdrawal of an appeal is deemed to be a withdrawal of the NOD and the Substantive Appeal as to all issues to which the withdrawal applies.  See 38 C.F.R. § 20.204(c) (2010).  Therefore, the April 1999 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2010).   

In the April 1999 rating decision and November 2001 SOC, the RO previously denied the Veteran's tinnitus claim as there was no in-service or post-service evidence of tinnitus.  
  
The Veteran's claim to reopen service connection for tinnitus was received in 2004.  Therefore, the amended regulations for new and material evidence are for application.  See 66 Fed. Reg. at 45,620.  

Evidence of record at the time of the April 1999 rating decision consisted of STRs, VA inpatient and outpatient treatment records, VA examinations; and various personal statements by the Veteran.  

Evidence received since the April 1999 rating decision consists of VA examinations, VA inpatient and outpatient treatment records, personal statements by the Veteran, RO and video hearing testimony, photographs, and private medical evidence.  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last final April 1999 rating decision.  Specifically, an August 2009 VA otolaryngology clinic note diagnosed tinnitus.  In addition, the Veteran has clarified that he believes his tinnitus is attributable to acoustic trauma from artillery fire and generator noise during his military service.  See video hearing testimony at page 16.  Thus, presuming the credibility of this evidence, these records now demonstrate medical evidence of current tinnitus.  So this evidence relates to an unestablished fact necessary to substantiate his tinnitus claim and raises a reasonable possibility of substantiating his claim; that is to say, this evidence is new and material and his claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and Material Evidence to Reopen the Headaches Claim

The RO denied service connection for headaches in an April 1999 rating decision.  Although the Veteran submitted a NOD with that decision, he did not perfect his appeal of that claim by filing a timely Substantive Appeal (e.g., VA Form 9 or equivalent statement) after the RO sent him a November 2001 SOC.  That is, although the Veteran filed a December 2001 VA Form 9, he thereafter expressly withdrew his headaches claim in a later December 2001 statement.  Such a withdrawal of an appeal is deemed to be a withdrawal of the NOD and the Substantive Appeal as to all issues to which the withdrawal applies.  See 38 C.F.R. § 20.204(c) (2010).  Therefore, the April 1999 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103.   

In the April 1999 rating decision and November 2001 SOC, the RO previously denied the Veteran's headaches claim since there was insufficient post-service evidence of a separate headache disorder and insufficient evidence of continuity of symptoms.  
  
The Veteran's claim to reopen service connection for headaches was received in 2004.  Therefore, the amended regulations for new and material evidence are for application.  See 66 Fed. Reg. at 45,620.  

Evidence of record at the time of the April 1999 rating decision consisted of STRs, VA inpatient and outpatient treatment records, VA examinations; and various personal statements by the Veteran.  

Evidence received since the April 1999 rating decision consists of VA examinations, VA inpatient and outpatient treatment records, personal statements by the Veteran, RO and video hearing testimony, photographs, and private medical evidence.  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last final April 1999 rating decision.  Specifically, a VA treatment note dated in December 2002 diagnosed migraine headaches.  In addition, the Veteran has clarified that he has experienced headaches since the time of his military service.  See video hearing testimony at page 17.  Thus, presuming the credibility of this evidence, these records now demonstrate medical evidence of a current headache disorder and continuity of symptoms.  So this evidence relates to an unestablished fact necessary to substantiate his headaches claim and raises a reasonable possibility of substantiating his headaches claim; that is to say, this evidence is new and material and his claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show  "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.   

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee, 34 F.3d at 1043.  As to presumptive service connection, some diseases on the other hand are chronic, per se, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition, a disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).   

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  In fact, the Federal Circuit Court recently held that medical evidence is not categorically required when the determinative issue involves either medical etiology or diagnosis but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Headaches

STRs reveal treatment for headaches in June 1977 and January 1978.  Thus, there is some evidence of in-service incurrence of headaches.  Post-service, VA treatment records from the 1990s and 2000 document chronic, recurring migraine headaches.  A VA inpatient note dated in June 2000 and a VA outpatient noted dated in December 2002 diagnose migraine headaches.  At times it appears these headaches have been diagnosed in the context of his service-connected sinusitis and rhinitis as well.  See 38 C.F.R. § 3.310.  In any event, the Veteran is indeed competent to report symptoms of headaches during and after his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).  Moreover, the Veteran's complaints in service and after service reflect more than an "isolated" finding of headaches and as such reveal a chronic condition requiring repeated treatment.  38 C.F.R. § 3.303(b).  The Board can find no overt reason to doubt the credibility of his lay assertions regarding his continuous headaches since service.  In addition, under the plain language of § 3.303(b), the Federal Circuit states that this provision establishes a presumption of service connection for a chronic disease (rebuttable only by "clearly attributable intercurrent causes"), which manifests during service and then again "at any later date, however remote."  Groves v. Peake, 524 F.3d 1306, 1309 (2008).  

The Board finds that given the Veteran's current diagnosis of migraine headaches, and his history of medical treatment for headaches in service and for many years  thereafter, the evidence shows a chronic condition that continued since service and is related to service.  According, resolving doubt in the Veteran's favor, the Board concludes that the evidence supports service connection for a migraine headache disorder.  38 U.S.C.A. § 5107(b).  The appeal is granted as to that issue.  The precise nature and extent of this disorder is not at issue before the Board at this time.

Analysis - Service Connection for Chest Pains

The Veteran maintains that tear gas exposure during in-service training exercises caused chest pains that continue to the present time.  He admits he received no in-service treatment for chest pains.  He also concedes that he smokes and drinks regularly, implying another cause for his chest pains.  See September 2010 videoconference testimony at pages 20-21, 28.  It is unclear from the Veteran or his representative whether he is alleging his chest pains are due to heart or respiratory problems.  The Veteran has done a poor job describing what disability he is claiming service connection for as to his chest pains.  

STRs are unremarkable for any complaint, treatment, or diagnosis of chest pains.  Post-service, VA X-rays of the chest dated in November 1987, May 1996, and September 1998 are negative for any active heart disease.  VA treatment records dated from the 1980s to the present are negative for a specific chest pain condition.  

Moreover, there is simply no competent, medical evidence or opinion that in any way relates the Veteran's current chest pain to his period of active service, including tear gas exposure.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Absent such evidence of a nexus, service connection is not warranted.    

Most importantly, the Board reiterates that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. 
§§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is now well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer, 3 Vet. App. at 225, the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  Simply stated, here, chest pain is not a disease or injury that may be considered a disability for VA compensation purposes; rather, it is a symptom.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In the absence of probative evidence of a current disability attributable to symptoms of chest pain during the course of the appeal, service connection cannot be granted for that disorder.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In addition, the Board emphasizes although the Veteran is competent to state that he experiences chest pain, he is not competent to diagnose himself with a specific disability related to chest pain, or to relate this disability to in-service tear gas exposure, which would require a medical diagnosis by a medical professional.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  

Accordingly, the Board finds that the preponderance of the evidence is against service connection for chest pain, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis - Service Connection for Scratchy Throat

The Veteran maintains that tear gas exposure during in-service training exercises caused a scratchy throat that continues to the present time.  He admits he received no in-service treatment for his scratchy throat.  He also states that a physician told him his scratchy throat was due to his service-connected sinusitis or a thyroid condition.  See September 2010 videoconference testimony at pages 19-21, 28.  

Initially, there is no medical evidence in the claims folder supporting a scratchy throat attributable to any thyroid condition.  Extensive VA treatment records and examinations dated from the 1980s to the present have not discussed this theory.  

But most importantly, the Board emphasizes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is now well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer, 3 Vet. App. at 225, the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  Simply stated, here, a scratchy throat is not in itself a disease or injury that may be considered a disability for VA compensation purposes; rather, it is a symptom.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In the present case, symptoms of a scratchy or irritated throat have at various times been discussed in the context of his already service-connected sinusitis / allergic rhinitis disability.  See e.g., October 2000 and January 2005 VA sinus examinations.  In the present case, he is being assigned a 60 percent rating for this disability.  The Board emphasizes that the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  

Accordingly, the Board finds that the preponderance of the evidence is against service connection for a scratchy throat, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis - Service Connection for Ear Aches

The Veteran maintains that he has experienced ear aches during service and thereafter, but that during service he treated himself.  He adds he had no ear infections during service.  See September 2010 video hearing testimony at pages 17-18, 28.  

As mentioned, the first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Concerning this, VA otolaryngology clinic notes dated in 2008 and 2009 reveal treatment and diagnoses for bilateral otitis externa and bilateral ear infections.  Thus, the evidence at the very least clearly shows current ear disorders.  

However, service connection is not warranted.  STRs are unremarkable for any complaint, treatment, or diagnosis of ear aches.  Furthermore, post-service, the evidence as a whole does not establish continuity of symptomatology of an ear ache disorder since service.  38 C.F.R. § 3.303(b).  In making this determination, the Board acknowledges the Veteran's assertions regarding continuous problems with ear aches since his discharge from service.  In any event, he is indeed competent to report ear aches from the time of his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).  

However, once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In this regard, the first medical evidence of consistent treatment for ear aches in the claims folder is from VA treatment records in 2008, over 20 years after discharge from service.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  The Board may, however, in the present case consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Id. at 1337.  

Most importantly, there are several other factors present that weigh against the Veteran's credibility as to his lay assertions of continuity of symptoms for ear aches.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board emphasizes that personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As such, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).  

In this respect, post-service VA treatment records and VA examinations from the 1980s, 1990s, and early 2000s reflect treatment and complaints for a variety of other medical conditions, but are silent as to symptoms of ear aches.  Significantly, if the Veteran was experiencing ear aches, the Board has to consider why he did not report them if he was reporting all of his other medical complaints for other medical conditions.  Lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  In addition, although the Veteran filed earlier claims for service connection for a variety of disorders in the 1980s, he did not file a claim for service connection for ear aches at that time, even though he maintains that he always has experienced ear aches from the time of his military service.  He only subsequently filed his ear aches claim for service connection many years later in 2004, despite being aware he could do so in the 1980s.  In short, the extensive evidence of record in the claims folder is not consistent with his lay assertions as to continuity of symptoms for ear aches.  His personal interest to receive monetary benefits also becomes a factor once the evidence of record is inconsistent with his lay assertions.  In summary, the Veteran's lay assertions of continuity of symptoms for ear aches are less credible and persuasive in light of all these factors.   

Moreover, there is simply no competent, medical evidence or opinion that in any way relates the Veteran's current ear diagnoses to his period of active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). Absent such evidence of a nexus, service connection is not warranted.    

Accordingly, the Board finds that the preponderance of the evidence is against service connection for ear aches so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Governing Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If a Veteran has an unlisted disability, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; See 38 C.F.R. § 4.27 (providing specific means of listing diagnostic code for unlisted disease or injury).

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A recent decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Board must consider whether there have been times when the disability has been more severe than at others, and rate it accordingly.  The relevant temporal focus for adjudicating the level of disability of increased rating claims is from the time period one year before the claims were filed (in this case, 2004) until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010).  

On the other hand, the depression issue on appeal arises from a disagreement with the initial rating assigned upon the grant of service connection in an October 2009 rating decision.  This could result in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In any event, the net result of the decision in Hart is that VA adjudicators must consider whether a rating should be "staged" irrespective of whether the Veteran is appealing a rating for an existing, established service-connected disability (e.g., here, the majority of his ratings) or, instead, appealing the rating initially assigned following the grant of service connection (e.g., the rating for his depression).  See also Fenderson, 12 Vet. App. at 125-26.  

When an evaluation of a disability is based on limitation of motion, such as the right ankle here, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important factor of disability. Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Analysis - Increased Rating for Right Ankle

The Veteran's post-operative residuals of a right ankle fracture is currently rated by analogy as 20 percent disabling under Diagnostic Code 5299-5271, limitation of motion of the ankle.  See 38 C.F.R. § 4.71a (2010).  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  The Board finds that rating the Veteran's disability as analogous to Diagnostic Code 5271 is appropriate.  

Under Diagnostic Code 5271, a 10 percent evaluation is assigned when there is moderate limitation of ankle motion.  A maximum 20 percent rating is awarded for marked limitation of ankle motion.  Normal range of motion for the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees, as set forth at 38 C.F.R. § 4.71, Plate II.  

The words "moderate" or "marked" are not defined in Diagnostic Code 5271.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

The evidence, including VA ankle examinations conducted in January 2005 and April 2009, does not support a rating beyond a 20 percent level for the Veteran's post-operative residuals of a right ankle fracture.  38 C.F.R. § 4.7.  In this vein, the 20 percent rating is the maximum rating available under Diagnostic Code 5271 for limitation of motion.  When a disability is assigned the maximum rating for loss of range of motion, application of the factors for functional loss is not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Therefore, the Veteran may only receive a higher rating under a different diagnostic code or on an extra-schedular basis.  However, there is no evidence of service-connected impairment of the tibia and fibula (Diagnostic Code 5262) or ankylosis of the right ankle (Diagnostic Code 5270).  Therefore, these diagnostic codes will not be applied.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  In addition, diagnostic codes for ankylosis of the subastragalar or tarsal joint (Diagnostic Code 5272), malunion of the os calcis or astragalus (Diagnostic Code 5273), and astragalectomy (Diagnostic Code 5274) do not provide for ratings higher than 20 percent.  Moreover, the evidence of record does not demonstrate these particular diagnostic codes would apply to his service-connected disability.  

As to ankylosis, it is defined as the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Under Diagnostic Code 5270 for ankylosis of the ankle, a 20 percent evaluation is assignable for ankylosis of the ankle in plantar flexion less than 30 degrees.  A 30 percent rating is assignable for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 percent rating is assignable for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a.  

As to ankylosis, because VA examinations in the present case reveal the Veteran is able to move his right ankle joint - although not always with normal range of motion, by definition, his right ankle joint is not immobile.  The January 2005 VA examiner documented 40 degrees of plantar flexion, and 20 degrees of dorsiflexion.  The April 2009 VA examiner documented 30 degrees of plantar flexion, and 15 degrees of dorsiflexion.  There was no additional limitation of motion upon repetition.  In fact, no medical professional has stated that the Veteran has right ankle ankylosis.  Neither VA treatment records dated from 2000 to 2009, nor the January 2005 and April 2009 VA examiners, nor the Veteran himself assert or document evidence of ankylosis.  The April 2009 VA examiner specifically noted no ankylosis and no tendon abnormality.  VA X-rays dated in April 2009 recorded a "stable" right ankle appearance.  The Board acknowledges these medical records, and the Veteran's hearing testimony, record factors of functional loss such as frequent right ankle pain, tenderness, stiffness, swelling, instability, weakness, effusion, difficulty with extended walking, and other manifestations.  Nonetheless, all of the above factors of functional loss simply do not cause anything remotely similar to ankylosis.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  Consequently, a higher rating on this basis is not warranted.  

Degenerative arthritis of the right ankle has also been diagnosed.  See January 2005 VA ankle examination; April 2009 VA X-rays of the right ankle.  Assuming that arthritis is associated with his service-connected injury, arthritic joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Regardless, since the Veteran is already in receipt of a 20 percent evaluation for limitation of motion of the right ankle, arthritis does not provide a basis to increase the Veteran's evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In any event, a 20 percent rating for arthritis would not be appropriate since the evidence of record does not demonstrate X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.45(f) (for the purpose of rating disability from arthritis, the ankle is considered a major joint).  In summary, the Board will continue to evaluate the disability by analogy under Diagnostic Code 5299-5271.

Accordingly, the Board concludes that the evidence does not support a disability rating above 20 percent for the Veteran's post-operative residuals of a right ankle fracture.  38 C.F.R. § 4.3.   

Analysis - Increased Rating for Sinusitis and Allergic Rhinitis

The Veteran's allergic rhinitis / sinusitis / hay fever disability is currently rated as 10 percent disabling under Diagnostic Code 6522, allergic rhinitis.  See 38 C.F.R. § 4.97.  Alternatively, this disability has also been rated as 10 percent disabling under Diagnostic Code 6510, sinusitis / pansinusitis, chronic.  See again 38 C.F.R. § 4.97.  The Board will consider whether the Veteran is entitled to a higher rating under both Diagnostic Codes.  

Under Diagnostic Code 6522 for allergic rhinitis, a 10 percent rating is warranted without polyps, but with greater than fifty percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum 30 percent rating is warranted for a diagnosis of allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97. 

Under Diagnostic Codes 6510 (pansinusitis), 6511 (ethmoid sinusitis), 6512 (frontal sinusitis), 6513 (maxillary sinusitis), and 6514 (sphenoid sinusitis), the Veteran's sinusitis is rated under the General Rating Formula for Sinusitis.  The General Rating Formula for sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The maximum 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

The evidence does not support a rating beyond a 10 percent level for the Veteran's allergic rhinitis / sinusitis / hay fever disability under either Diagnostic Code 6510 or Diagnostic Code 6522.  38 C.F.R. § 4.7.  That is, both the lay and medical evidence of record fails to reveal either nasal polyps accompanying the allergic rhinitis or three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Specifically, the January 2005 VA sinus examiner noted two sinus infections a year with seasonal changes.  Antibiotics help clear these infections away.  No incapacitation events for sinusitis were noted.  Nasal passages showed no polyps.  Some right nasal airway obstruction was noted.  The April 2009 VA sinus examiner noted two bouts of sinus infections per year lasting 7-14 days each.  The Veteran has nasal obstruction, congestion, and runny nose seasonally.  Its course is intermittent with remissions.  It was noted that these episodes were non-incapacitating.  No nasal polyps were present.  VA treatment records and the Veteran's hearing testimony also do not provide a basis for a higher rating.  VA treatment records dated in 2009 document a nasal valve collapse with surgery, but this does not provide a basis for a higher rating.  It simply shows complete obstruction on one side, which is indicative of only the current 10 percent rating assigned.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.  

Accordingly, the Board concludes that the evidence does not support a disability rating above 10 percent for the Veteran's allergic rhinitis / sinusitis / hay fever disability.  38 C.F.R. § 4.3.   

Analysis - Increased Rating for Vitiligo and Pseudofolliculitis Barbae

The Veteran's vitiligo and pseudofolliculitis barbae are currently rated as 50 percent disabling under Diagnostic Codes 7806 (dermatitis and eczema) and 7813 (tinea barbae of the beard area).  38 C.F.R. § 4.118.  

The Board notes that when considering the SOC and the SSOC combined, the RO has addressed both the old (pre-2002) and new (post-2002) versions of the regulations.  Therefore, the Board may also consider each version without determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Even though the increased rating claim was filed in 2004, the Board will consider the old (pre-2002) versions of the regulations because the RO did so as well.  

The Board also notes the criteria for rating scars were once again revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4).  However, these amendments only apply to claims filed on or after October 23, 2008, although a claimant may also specifically request consideration under the amended criteria.  See id.  Since the Veteran's claim was pending in 2004 well before the October 2008 effective date, and the VA has not received a request from the Veteran for consideration under the amended criteria, the 2008 amended criteria will not be addressed at this time.  In any event, the relevant diagnostic code in the present case - Diagnostic Code 7806, was not subject to the 2008 amendments.   

Neither the original (pre-2002) nor the revised (post-2002) versions of the rating criteria have a specific diagnostic code for vitiligo.  The disorder is, therefore, rated as analogous to dermatophytosis (7813) and eczema (7806) because the functions affected, the anatomical localization, and the symptomatology are most closely analogous to these disorders.  See 38 C.F.R. § 4.20.      

Under the previous (pre-2002) criteria, tinea barbae is rated, by analogy, to eczema (Diagnostic Code 7806), depending upon the location, extent, and repugnance or otherwise disabling character of manifestations.  See Note to 38 C.F.R. § 4.118, Diagnostic Code 7814 (2002).  

Under the previous (pre-2002) criteria for eczema (Diagnostic Code 7806), a 0 percent rating requires slight, if any exfoliation, exudation, or itching, in on a nonexposed surface or small area.  A compensable rating of 10 percent requires evidence of exfoliation, exudation, or itching, if involving an exposed surface or extensive area.  If the exudation or itching is constant and there are extensive lesions or marked disfigurement, a 30 percent disability rating is assigned.  To warrant the maximum 50 percent rating, ulceration or extensive exfoliation or crusting, and systemic or nervous manifestation or exceptional repugnance must be shown.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Under the amended (post-2002) criteria for Diagnostic Code 7813, tinea barbae is rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or eczema / dermatitis (Diagnostic Code 7806), depending upon the predominant disability.

Under the amended (post-2002) criteria for dermatitis or eczema (Diagnostic Code 7806), when the disorder covers less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12- month period, a 0 percent rating is assigned.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids / other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema, affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for dermatitis or eczema that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is assigned for dermatitis or eczema, affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or for dermatitis or eczema that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2010). 

Upon review of the evidence, under the amended post-2002 version of Diagnostic Code 7806, the Board finds that the overall disability picture supports the maximum 60 percent rating for vitiligo and pseudofolliculitis barbae.  38 C.F.R. § 4.7.  In making this determination, the Board has reviewed VA skin examinations conducted in January 2005, September 2008, and April 2009, as well as all other VA medical evidence of record dated from 2004 to 2009.  The Board has also duly considered the Veteran's numerous personal statements and hearing testimony.  Most importantly, photographs dated in 2004 and 2009 of the Veteran's vitiligo and pseudofolliculitis barbae, as well as the findings of the April 2009 VA skin examiner, reveals that this disorder affects more than 40 percent of the entire body or more than 40 percent of exposed areas.  The Veteran more recently in 2009 is also on near-constant systemic therapy with immunosuppressive drugs.  Moreover, the Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected skin problems.  See 38 C.F.R. § 3.159(a)(2); Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  These flare-ups occur constantly.  VA treatment records document the frequent use of a variety of oral and topical medications to control his skin rashes.  At times he has taken steroid creams, as well as oral doxycycline.  In summary, his skin condition is quite severe.  

The Board has also considered whether the Veteran is entitled to a higher rating under other diagnostic codes for the skin and scars (Diagnostic Codes 7800-7805).  In this regard, clearly Diagnostic Code 7800 for disfigurement of the head, face, or neck under either the old (pre-2002) and newer (post-2002) versions of the regulations should at least be considered here due to the Veteran's severe vitiligo and shaving irritation.  However, the pre-2002 version of Diagnostic Code 7800 only provides a maximum 50 percent rating, such that it cannot provide a rating beyond the 60 percent already granted here.  And although the post-2002 version of Diagnostic Code 7800 for disfigurement of the head, face, or neck provides for a potential higher 80 percent rating, the evidence of record does not reveal the necessary criteria for that rating - disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  See e.g., 2004 and 2009 skin examination photos.  Six or more characteristics of disfigurement are not demonstrated here.  Visible or palpable tissue loss is not shown.  Finally, under either the previous or the amended regulations, consideration of Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 does not provide for a higher rating in the present case.  Consequently, the Board concludes that Diagnostic Code 7806 under the post-2002 amended regulations most appropriately reflects the manifestations of the Veteran's service-connected skin disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

In summary, the Board finds that the evidence supports the maximum 60 percent disability rating, but no greater, for his vitiligo and pseudofolliculitis barbae under the amended (post-2002) version of Diagnostic Code 7806.  38 C.F.R. § 4.3.  

Analysis - Increased Rating for Tinea Pedis

The Veteran's tinea pedis is currently rated as 0 percent disabling under Diagnostic Codes 7806 (dermatitis and eczema) and 7813 (tinea pedis of the feet).  38 C.F.R. § 4.118.  

The Board notes that when considering the SOC and the SSOC combined, the RO has addressed both the old (pre-2002) and new (post-2002) versions of the regulations.  Therefore, the Board may also consider each version without determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Even though the increased rating claim was filed in 2004, the Board will consider the old (pre-2002) versions of the regulations because the RO did so as well.  

Under the previous (pre-2002) criteria for eczema (Diagnostic Code 7806), a 0 percent rating requires slight, if any exfoliation, exudation, or itching, in on a nonexposed surface or small area.  A higher compensable rating of 10 percent requires evidence of exfoliation, exudation, or itching, if involving an exposed surface or extensive area.  If the exudation or itching is constant and there are extensive lesions or marked disfigurement, a 30 percent disability rating is assigned.  To warrant the maximum 50 percent rating, ulceration or extensive exfoliation or crusting, and systemic or nervous manifestation or exceptional repugnance must be shown.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Under the amended (post-2002) criteria for Diagnostic Code 7813, tinea barbae is rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or eczema / dermatitis (Diagnostic Code 7806), depending upon the predominant disability.

Under the amended (post-2002) criteria for dermatitis or eczema (Diagnostic Code 7806), when the disorder covers less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12- month period, a 0 percent rating is assigned.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids / other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema, affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for dermatitis or eczema that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is assigned for dermatitis or eczema, affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or for dermatitis or eczema that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2010). 

Initially, VA skin examinations conducted in January 2005 and September 2008 and VA dermatology treatment notes dated in June 2005, September 2007, and March 2009 show no evidence of residual scarring, characteristics of disfigurement, or burns due to his tinea pedis.  His hearing testimony also does not reveal any of these types of manifestations for his feet or toenails.  Thus, consideration of Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 under either the previous or the amended regulations is not warranted.  Consequently, the Board concludes that Diagnostic Code 7806 under both the previous and amended regulations most appropriately reflects the Veteran's service-connected tinea pedis disability.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

Upon review of the evidence, under the amended post-2002 version of Diagnostic Code 7806, the Board finds that the overall disability picture supports a higher 10 percent rating for tinea pedis.  38 C.F.R. § 4.7.  In making this determination, the Board has reviewed VA skin examinations conducted in January 2005 and September 2008, and VA dermatology treatment notes dated in June 2005, September 2007, and March 2009, in addition to hearing testimony.  This evidence reveals that generally the Veteran uses skin creams to treat his recurrent fungal infections from tinea pedis on his feet and toenails.  But there is also evidence that at times for his feet the Veteran has had intermittent systemic therapy, such as corticosteroids / other immunosuppressive drugs, for a total duration of less than six weeks during a yearly period.  See e.g., January 2005 VA skin examination; June 2005 VA treatment record; September 2010 video testimony at pages 12-13.  Also, the Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected skin problems.  See 38 C.F.R. § 3.159(a)(2); Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  The Veteran has credibly stated that at times, he has taken "tablets" to treat his tinea pedis.  Thus, resolving any doubt in the Veteran's favor, a higher 10 percent rating is warranted under the amended criteria for the Veteran's tinea pedis.  38 C.F.R. § 4.3.     

There is no basis, however, to assign a rating in excess of 10 percent for tinea pedis.  38 C.F.R. § 4.7.  That is, under the earlier criteria of Diagnostic Code 7806, the evidence does not reveal constant exudation or itching and extensive lesions or marked disfigurement from tinea pedis.  In addition, under the amended criteria of Diagnostic Code 7806, the evidence does not reveal tinea pedis affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for tinea pedis that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during an annual period.  VA examinations and VA treatment records and the Veteran's own testimony reveal some limited use of corticosteroids or other immunosuppressive drugs at times for the feet, but not to the level of a higher 30 percent rating.  In addition, no medical professional has documented ulceration or extensive exfoliation or crusting, or systemic or nervous manifestation or exceptional repugnance.  

In summary, the Board finds that the evidence supports a higher 10 percent disability rating, but no greater, for his tinea pedis under the amended version of Diagnostic Code 7806.  38 C.F.R. § 4.3.  
  
Analysis - Increased Rating for Hepatitis B

The Veteran's hepatitis B is currently rated as 0 percent disabling under Diagnostic Codes 7345, hepatitis B.  38 C.F.R. § 4.114.  

The rating criteria for liver disabilities were amended, effective July 2, 2001.  See 66 Fed. Reg. 29,486 (May 31, 2001) (codified at 38 C.F.R. pt. 4).  The Veteran's increased rating claim for hepatitis was received in 2004, subsequent to the amendments.  Hence, only the current regulations are applicable.  In addition, during the current increased rating appeal, the RO has not considered the older regulations.  

Under Diagnostic Code 7345 for hepatitis B, chronic liver disease that is nonsymptomatic is rated as noncompensable (0 percent).  Chronic liver disease with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period, is rated 10 percent disabling.  Chronic liver disease with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling.  A 40 percent evaluation is assigned in cases of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Finally, a maximum 100 percent evaluation is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Note (1) to Diagnostic Code 7345 provides that sequelae, such as cirrhosis or malignancy of the liver, is to be rated under an appropriate diagnostic code, but not to use the same signs and symptoms as the basis for rating under Diagnostic Code 7354 and under a diagnostic code for sequelae.  Note (2) to Diagnostic Code 7345 defines an "incapacitating episode" as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  Note (3) indicates that hepatitis B infection must be confirmed by serologic testing.  38 C.F.R. § 4.114.    
  
The evidence of record supports a higher 10 percent rating for hepatitis B.  38 C.F.R. § 4.7.  Specifically, the September 2008 VA hepatitis B examiner noted intermittent, weekly nausea without vomiting.  Its course was described as intermittent with remissions.  The Veteran receives no current treatment for it.  The VA examiner reflected that there were no incapacitating episodes.  The Veteran was diagnosed with inactive hepatitis B.  An earlier October 2000 VA examination documented abnormal liver enzymes five months earlier, but no residuals at that time.  The Veteran testified that he experiences stomach problems due to his hepatitis B.  See video hearing testimony at pages 13-14.  Based on his intermittent nausea, the Board is awarding a higher 10 percent rating for hepatitis B.   

However, the evidence of record does not warrant a disability rating greater than 10 percent for hepatitis B.  38 C.F.R. § 4.7.  That is, the evidence does not demonstrate hepatitis B with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Again, the September 2008 VA hepatitis B examiner documented no incapacitating episodes.  It was assessed the Veteran had no jaundice, no fatigue, no malaise, no vomiting, no anorexia, no right upper quadrant pain, and no weight loss.  He had a normal abdominal examination.  VA treatment records dated from 2004 to 2009 also provide no support of a rating beyond 10 percent for hepatitis B.  

The Board notes that Diagnostic Code 7345 most clearly reflects the manifestations of the Veteran's service-connected hepatitis B disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

In summary, the Board finds that the evidence supports a higher 10 percent disability rating, but no greater, for his hepatitis B.  38 C.F.R. § 4.3.  

Analysis - Higher Initial Rating for Depression

In the present case, the Veteran's service-connected depression (major depressive disorder) is rated as 10 percent disabling under Diagnostic Code 9434.  38 C.F.R. § 4.130.  The Veteran seeks a higher initial rating.   

In a recent October 2009 rating decision, the RO established service connection for depression on a secondary basis.  The RO determined that the Veteran's depression was permanently aggravated by his service-connected vitiligo and shaving irritation disability.  But the Veteran was only assigned a 10 percent rating for his depression on the basis that the degree of depressive impairment which is attributable to aggravation by the service-connected skin disability could not be established without resorting to speculation.   See 38 C.F.R. § 3.310(b), effective October 10, 2006.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  That is, the Veteran was only awarded appropriate compensation based on the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.

In this regard, the Board notes that there was a recent 2006 amendment to the provisions of 38 C.F.R. § 3.310.  See again 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439, 446-449 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's initial rating claim was pending in 2002 before the regulatory change was made, the Board will consider the more favorable version of 38 C.F.R. § 3.310 in effect before the 2006 change, which clearly favors the Veteran.  As such, the burden is not on the Veteran to establish a pre-aggravation baseline level of disability for his depression.  

Applying the older version of 38 C.F.R. § 3.310 to the facts of the present case, the December 2009 VA psychological examiner opined that the Veteran's depression and skin disease have always been present together.  Therefore, the VA examiner concluded that establishing either a specific baseline level of depression or the proximate, incremental severity of depression specifically due to skin disease is impossible without resorting to mere speculation.  In this vein, the Court has held that VA regulations require that when VA examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim.  Therefore, the Board will rate the full extent of the Veteran's aggravated depression as though it were service-connected.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (emphasis added).  In other words, the Board will consider all of the Veteran's depressive symptomatology in rating the claim.    

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. 
§ 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).

Under the current regulations, a 10 percent evaluation is provided for an acquired psychiatric disorder that causes an occupational and social impairment with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during the periods of significant stress, or, symptoms controlled by continuous medication.  38 C.F.R. § 4.130.  

Under the current regulations, a 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

Under the current regulations, a 50 percent rating under the general rating formula for mental disorders is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

Under the current regulations, a higher 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

Under the current regulations, a maximum 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating the evidence, the Board has also noted various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning of the individual is.  
For instance, a score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

The evidence of record is consistent with a higher 70 percent rating for depression throughout the entire appeal period.  38 C.F.R. § 4.7.  Most significantly, VA mental health treatment notes dated from 2002 to 2009, VA psychological examinations dated in April 2009 and December 2009, and the Veteran's own statements and testimony reveal mental health symptoms of auditory and visual hallucinations, constant depressed mood, an instance of domestic violence, moderate to severe impairment in psychosocial / functional status, memory impairment, occasional suicide ideation with no attempts, anxiety, and rambling thought processes.  The April 2009 VA examiner opined that the Veteran's depression resulted in "deficiencies in most areas," which is similar to language in the VA regulation indicative of a 70 percent rating.  In summary, all of these symptoms provide a basis for assigning a higher initial 70 percent rating for depression throughout the entire appeal period, even though several of the criteria for this higher 70 percent rating are not shown.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating criteria provide mere guidance as to the severity of symptoms contemplated for each rating; they are not all-encompassing or an exhaustive list).

In addition, GAF scores noted throughout the appeal ranging from 45 to 60 are indicative of moderate to serious impairment, and clearly supportive of a higher 70 percent rating.  Although the VA physicians' use of the GAF term is not altogether dispositive of the rating that should be assigned, and does not always correlate with the rating criteria, it is nonetheless probative evidence to assist in making this important determination.  38 C.F.R. §§ 4.2, 4.6.  

However, the evidence of record does not warrant an even higher 100 percent rating.  38 C.F.R. § 4.7.  In this regard, VA examinations, VA treatment records, and the Veteran's own testimony and statements are not indicative of someone who has "total" occupational and social impairment due to his depression, required for the maximum 100 percent rating.  38 C.F.R. § 4.130.  Although he has difficulty maintaining work due to his psychiatric problems, the April 2009 VA examiner opined that the Veteran's depression does not cause "total occupational and social impairment."  In fact, no VA medical professional has stated that the Veteran is 100 percent impaired in a social or occupational sense due to his depression.  In addition, his VA examinations and VA treatment records reveal no gross impairment in thought processes or communication; no grossly inappropriate behavior; no persistent danger of hurting self or others (some suicide ideation but no attempts and no homicide ideation); no intermittent inability to keep daily hygiene; and no memory loss for names of close relatives, own occupation, or own name (he only exhibited some memory loss, but none of these particular factors); and no disorientation to time and place.  See 38 C.F.R. § 4.130.  He is divorced and has two children.  He still can maintain relations with family members even though they are "strained."  He has not had psychiatric therapy since 2005, and currently does not take psychiatric medication, although he took it in the past.  See October 2004 VA mental health intake.  In fact, his hearing testimony before the undersigned in September 2010 also is not indicative of someone who has total impairment.  

Importantly, GAF scores throughout the appeal ranged from 45 to 60, indicative of serious impairment, but not full and complete impairment.  Although the VA examiner's use of this descriptive term is not altogether dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination.  38 C.F.R. §§ 4.2, 4.6.  Here, these GAF scores clearly provide evidence against a total rating.  He is simply not totally disabled in a social or occupational sense due to his depression.  He can still function and communicate around other people, albeit with limitations.  

The Board acknowledges that there is evidence of delusions and hallucinations at times.  Regardless, he does not have the majority of the symptoms required for a 100 percent rating.  The Veteran's level of occupational and social impairment is more than adequately reflected in the 70 percent rating now assigned.  38 C.F.R. § 4.10.

As a whole, the evidence of psychiatric symptoms, moderate to severe social detachment, and moderate to severe impairment in employability demonstrates the degree of social and occupational disability contemplated by the 70 percent rating criteria.  38 C.F.R. § 4.10.  Accordingly, the Board finds that the evidence supports an initial disability rating of 70 percent, but no higher, for the Veteran's depression throughout the entire appeal period.  38 C.F.R. § 4.3.  

Hart Consideration

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether a staged rating is appropriate for any of the increased rating claims at issue.  This is especially true since the Board has granted higher rating in several instances.  Since, however, the Veteran's symptoms for his right ankle, sinusitis, vitiligo, tinea pedis, and hepatitis B disabilities have remained fairly constant (at 20, 10, 60, 10, and 10 percent levels) throughout the course of his pending appeal, a staged rating is unjustifiable for any of his disabilities.  

Fenderson Consideration

With regard to his depression, the 70 percent rating the Board has assigned in the present decision should be effective throughout the entire appeal period from November 6, 2002.  His depressive symptomatology has been fairly consistent throughout the appeal.  In addition, since the effective date of his award, his depression has never been more severe than contemplated by its 70 percent rating, so the Board cannot "stage" his rating any further.  Fenderson, 12 Vet. App. at 126.     

Extra-Schedular Consideration

With regard to his depression, the General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment.  Therefore, since the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  In this regard, the Board emphasizes that the General Rating Formula for Mental Disorders specifically addresses levels of occupational and social impairment with all relevant symptomatology alleged by the Veteran.  In other words, since the Veteran's disability picture is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).  

With regard to his remaining tinea pedis, vitiligo and shaving irritation, sinusitis, hepatitis B, and right ankle disabilities, the rating criteria reasonably describe the claimant's disability level and symptomatology, such that the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  

In any event, the Board finds that these disabilities do not markedly interfere with his ability to work, meaning above and beyond that contemplated by his separate schedular ratings.  See 38 C.F.R. § 3.321(b)(1).  Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this regard, a January 1995 VA orthopedic examination, September 2008 VA back and hepatitis B examinations, and April 2009 VA psychiatric, sinus, and ankle examinations reveal that the Veteran stopped working in the mid-1990s as a truck delivery man due to his lumbar spine disability.  His service-connected lumbar spine disability is not currently on appeal.  Although disfiguring, the Veteran's skin disability would not prevent him from working at a job.  There is insufficient evidence that his other service-connected disabilities markedly interfere with his ability to work, meaning above and beyond that contemplated by his separate schedular ratings.  

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due solely to his service-connected right ankle, tinea pedis, sinusitis, hepatitis B, and vitiligo and shaving irritation disabilities, to suggest he is not adequately compensated for each disability by the regular Rating Schedule.  See 38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  Although he has had some inpatient treatment, the vast majority of his treatment for these disorders has been primarily on an outpatient basis. 


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for right wrist arthritis is denied.  

As new and material evidence has not been received, the claim of entitlement to service connection for memory loss and dizziness is denied.  

As new and material evidence has not been received, the claim of entitlement to service connection for five indented grooves of the skull is denied.  

As new and material evidence has not been received, the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the right wrist as caused by VA surgery in September 1992 is denied.  

As new and material evidence has been received, the claim for service connection for post-operative ganglion of the face is reopened.  To this extent, the appeal is granted.

As new and material evidence has been received, the claim for service connection for tinnitus is reopened.  To this extent, the appeal is granted.

As new and material evidence has been received, the claim for service connection for headaches is reopened.  

Service connection for headaches is granted.    

Service connection for chest pains is denied.  

Service connection for scratchy throat is denied.  

Service connection for ear aches is denied. 

A disability rating greater than 20 percent for post-operative residuals of a right ankle fracture is denied.   

A disability rating greater than 10 percent for allergic rhinitis, hay fever, and sinusitis is denied.   

A higher 60 percent disability rating for vitiligo and pseudofolliculitis barbae is granted, subject to the laws and regulations governing the payment of VA compensation.

A higher 10 percent disability rating for tinea pedis is granted, subject to the laws and regulations governing the payment of VA compensation.

A higher 10 percent disability rating for hepatitis B residuals is granted, subject to the laws and regulations governing the payment of VA compensation.

A higher initial 70 percent disability rating for major depressive disorder is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

As discussed above, the claims for service connection for tinnitus and post-operative ganglion of the face are reopened.  However, before addressing the merits of these claims, the Board finds that additional development of the evidence is required.

First, as to tinnitus, the Veteran should be scheduled for a VA audiology examination to obtain a medical nexus opinion concerning the etiology of any current tinnitus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon, 20 Vet. App. at 81.  The Veteran contends he has current tinnitus attributable to acoustic trauma from artillery fire and generator noise during his military service.  See video hearing testimony at page 16.  STRs fail to mention any tinnitus, and the Veteran has never specifically stated that he had tinnitus in service.  But VA's laws and regulations do not specifically require complaints of or treatment for hearing loss or tinnitus during service in order to establish service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  See also Hensley v. Brown, 5 Vet. App. 155 (1993).  Exposure to "noise from a rifle range, bombing, artillery fire, trucks, and heavy equipment" with credible testimony of ringing in the ears "ever since service" indicates that a hearing disability may be associated with service, such that a VA examination should be secured.  Charles v. Principi, 16 Vet. App. 370, 372-74(2002).  Post-service, the Veteran first asserted symptoms of tinnitus in the mid-1990s.  See March 1998 Veteran statement.  A VA otolaryngology clinic note dated in August 2009 notes current tinnitus.  Therefore, based on this evidence, a VA medical examination and opinion by a Board certified audiologist is needed to determine whether his current tinnitus is attributable to his military service, and especially to the in-service acoustic trauma reported by the Veteran.

Second, as to post-operative ganglion of the face, a VA skin examination and opinion is needed to determine if the Veteran's current ulcers, cysts, lesions, or ganglion on the face are proximately due to or chronically aggravated by his service-connected vitiligo and pseudofolliculitis barbae.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon, 20 Vet. App. At 81-85.   

Accordingly, the tinnitus and post-operative ganglion of the face issues are REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA audiology examination by a Board certified audiologist to determine the etiology of his current tinnitus.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences on this claim.  The examination must include audiometric testing and speech recognition testing using the Maryland CNC Test.  Furthermore, the claims folder must be made available for review by the examiner and the examination report must state whether such review was accomplished.  

Based on the test results and review of the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) the Veteran's current tinnitus disorder is the result of his military service - and, in particular, his credible report of occasional noise exposure from artillery and generators during service.  See September 2010 video hearing testimony at page 16.  The Board advises that the examiner should not dismiss the Veteran's tinnitus claim simply because there is no evidence of tinnitus during service, as this is not necessarily required.  The rationale for any opinion offered should be provided.      

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should include a complete explanation with his or her opinion, based on findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion or the opinion is speculative, the examination report should explain why.  

2.  Then arrange for the Veteran to undergo a VA skin examination to determine the nature and etiology of his current ulcers, cysts, lesions, or ganglion on the face.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to opine whether it is at least as likely as not (50 percent or more probable) that the Veteran's current ulcers, cysts, lesions, or ganglion on the face are proximately due to or permanently aggravated by his service-connected vitiligo and pseudofolliculitis barbae?  Per VA treatment records, the Veteran has had treatment and surgeries for ganglion, ulcers, cysts, and lesions on the face since the early 1990s.    

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

3.  After completion of the above, and any additional notice or development deemed necessary, then readjudicate the tinnitus and post-operative ganglion of the face claims at issue.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of his claims.  

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for VA examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


